DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  Claims 5 and 10 should both be amended so that they end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a plurality of radiopaque bands" in lines 1-2.  The antecedent basis for this limitation is confusing, because it is unclear how/whether it is related to the previously-recited “radiopaque element”.
Claim 12 recites the limitation "the concentric clearance" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the tapered distal tip" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosman, U.S. 2014/0121658 (hereinafter Cosman).
Regarding claim 1, Cosman discloses (note paragraph 62) an introducer comprising: a proximal hub; and an elongate cannula having a tapered distal tip, wherein the cannula is formed entirely of an electrically insulating polymer (e.g., plastic). 
Regarding claims 2 and 3, Cosman discloses (see above) an introducer wherein the hub and the cannula are capable of being connected in the claimed manner.  It should be noted that the “patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Regarding claim 6, Cosman discloses (see above) an introducer wherein the hub further comprises a ‘fluid introduction port’ (the proximal opening of the hub would be capable of functioning in this manner) in fluid communication with the proximal end of the cannula.
Regarding claim 7, Cosman discloses (see above) an introducer further comprising a ‘radiopaque element’ fixed to the distal end of the cannula (note paragraph 85), the element necessarily ‘defining’ the cannula tip.
Regarding claim 8, Cosman discloses (see above – as best understood by Examiner) an introducer further comprising a plurality of ‘radiopaque’ bands applied over the polymer material and spaced apart along the cannula (note paragraphs 85 and 111). 
Regarding claims 9-12, Cosman discloses (note paragraph 62) a system comprising: an introducer comprising: a proximal hub; and an elongate cannula having a tapered distal tip, wherein the cannula is formed entirely of an electrically insulating polymer (e.g., plastic); a stylet comprising a tissue-piercing distal end and having the claimed dimensions (while the clearance is disclosed, the stylet can have any diameter between 10 and 20 gauge); and an RF probe assembly comprising an active distal tip and having the claimed dimensions. 
Regarding claim 13, Cosman discloses (see above) a system wherein the hub and the cannula are capable of being connected in the claimed manner.  It should be noted that the “patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Regarding claim 16, Cosman discloses (see above) a system wherein the hub further comprises a ‘fluid introduction port’ (the proximal opening of the hub would be capable of functioning in this manner) in fluid communication with the proximal end of the cannula.
Regarding claim 17, Cosman discloses (see above) a system further comprising a ‘radiopaque element’ fixed to the distal end of the cannula (note paragraph 85), the element necessarily ‘defining’ the cannula tip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman.
Regarding claims 4, 5, 14, and 15, Cosman discloses (see above) a system comprising an introducer having a cannula formed entirely of an electrically insulating polymer.  However, Cosman fails to explicitly disclose the specifically-claimed material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cannula accordingly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It should be noted that this modified device would necessarily comprise the claimed flexibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794